Citation Nr: 1611893	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-44 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot condition diagnosed as pes planus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot condition diagnosed as a bunion.

3.  Entitlement to service connection for degenerative changes of the left foot.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim for service connection for a low back injury, and if so, whether service connection is warranted.

6.  Entitlement to a rating in excess of 30 percent for residuals of a right foot injury, status post fusion of interphalangeal joint, right great toe with advanced degenerative changes, first metacarpophalangeal joint and hallux valgus ("right foot injury").

7.  Entitlement to a rating in excess of 20 percent for severe degenerative joint disease, right knee, with history of meniscectomy ("right knee disability").

8.  Entitlement to a rating in excess of 20 percent for severe degenerative joint disease, left knee ("left knee disability").

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1979, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, regardless of the determination reached by the RO in March 2011 with respect to whether new and material evidence has been received to reopen the previously denied service connection claims, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of those claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that the RO interpreted November 2009 correspondence from the Veteran requesting "an increased disability evaluation for my service connected bilateral feet condition" as a request, in part, to reopen previously denied claims   for service connection for left flat foot and a left foot bunion, and combined those issues under the umbrella of entitlement to service connection for a left foot condition.  However, pes planus and bunion disabilities are rated under different Diagnostic Codes (Codes 5276 and 5280, respectively).  Thus, they are different claims for the purpose of VA adjudication, and must be considered independently.  Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Additionally, the evidence of record includes a diagnosis of degenerative changes of the left foot that has not been previously addressed.  Given the broad nature of the Veteran's 2009 claim, degenerative changes of the left foot must also be considered as a separate issue.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In view of the foregoing, the Board has recharacterized the left foot claim on appeal into three issues as stated on the cover page.

Furthermore, although the Veteran filed a claim for service connection for PTSD, the medical evidence of record documents additional psychiatric diagnoses.  Thus, the Board has also recharacterized that claim as stated on the cover page.  See Clemons, 23 Vet. App. 1.

Following issuance of the September 2014 statement of the case, the Veteran submitted additional evidence in support of some of his claims, without a waiver of initial RO review.  However, that evidence is not relevant to the only issue denied herein and, in any event, as the Veteran's substantive appeal was received after February 2, 2013, initial Agency of Original Jurisdiction review of the evidence is waived absent an explicit request to the contrary, which is not of record here.  See 38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board finds that it may proceed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen          a claim for service connection for a left foot condition diagnosed as a bunion, entitlement to service connection for degenerative changes of the left toe and foot, PTSD, and a low back injury, entitlement to increased ratings for a right foot injury and left and right knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency       of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A December 1979 rating decision denied a claim for service connection for flat feet.  The Veteran was notified of the denial but did not appeal or submit new and material evidence within one year of the decision; the December 1979 decision is final.

2.  Evidence added to the record since the December 1979 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left foot condition diagnosed as pes planus.

3.  In an August 2002 rating decision, the RO denied the Veteran's claim for service connection for a low back injury; the Veteran filed a timely notice of disagreement and a statement of the case was issued in January 2004.  In February 2004, the Veteran withdrew his claim; thus, the August 2002 decision is final.

4.  Some of the evidence received since the January 2004 statement of the case is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back injury.


CONCLUSIONS OF LAW

1.  The requirements to reopen the previously denied claim of entitlement to service connection for a left foot condition diagnosed as pes planus have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a low back injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

As the Board is reopening the claim for service connection for a low back injury   and remanding it for additional development, no discussion of VCAA compliance is necessary for that issue.

Regarding the claim for service connection for a left foot condition diagnosed as   pes planus, the RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claim, to include the need to submit new and material evidence to reopen a previously denied claim, in a preadjudication May 2010 letter.  The letter also advised the Veteran of the bases for the prior denial of entitlement to service connection for flat feet.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim.  The evidence associated with the file includes service treatment records (STRs), VA and private treatment records, and VA examination reports.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue being denied herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue.

II.  New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Injury

The Veteran's claim for service connection for a low back injury was initially denied by the RO in an April 1993 rating decision.  In June 1993, the Veteran submitted STRs showing treatment for back pain during a period of active duty    for training (ACDUTRA) in September 1988, and in June 1994, the RO again denied the claim.  In January 2002, the Veteran submitted another claim for service connection for a low back injury, which the RO denied in an August 2002 rating decision.  The Veteran filed a timely NOD, and a statement of the case was issued in January 2004 following receipt and review of additional service records related to the September 1988 incident.  In February 2004, the Veteran withdrew his appeal; therefore, the August 2002 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence considered at the time of the last final denial included the Veteran's STRs, service personnel records associated with the claimed back injury, a July 1989 memorandum from the Veteran describing his in-service injury, post-service treatment records, and VA examination reports.  Service connection was denied because the evidence showed the Veteran's low back injury did not occur during service and was sustained in a motor vehicle accident in 1993.

Evidence added to the record since that final denial includes additional post-service treatment records, including a September 2012 spinal MRI study conducted for "numbness right buttock, injury in military," VA examinations, and lay statements, including the Veteran's assertion that he initially hurt his back in service in September 1988 and that the condition has been ongoing since that time.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it is presumed credible for the purposes of new and material evidence analysis and relates to an unestablished fact necessary to substantiate the claim; namely, a connection between the Veteran's current back disability and service.  Accordingly, the claim for service connection for a low back injury is reopened.     See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Left Pes Planus

The Veteran's claim of entitlement to service connection for left pes planus, or flat foot, was initially denied by way of a December 1979 rating decision that denied service connection for flat feet.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence considered at the time of the December 1979 rating decision consisted of the Veteran's STRs.  The RO denied the Veteran's claim for service connection for flat feet because it found that the condition existed prior to service and was not aggravated by service.

The evidence received since the prior final denial includes post-service treatment records, VA examination reports, and lay statements.  Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, the Veteran has provided no new evidence showing that his left pes planus did not preexist service or was aggravated by service or a service-connected disability.  Indeed, to the extent that any new evidence of record even addresses the Veteran's pes planus, it does so by, at most, reiterating the findings that led to the 1979 denial of service connection for flat feet.  In that regard, a June 2002 VA examiner noted subclinical pes planus bilaterally, and a March 2010 VA examiner stated that the Veteran had pes planus bilaterally prior to active duty and not aggravated by active duty-a statement that is cumulative and redundant of evidence previously of record.  In short, none of the new evidence received since the 1979 denial is material and, as a result, the claim cannot be reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for left pes planus, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence having been received, the claim for service connection for a low back injury is reopened, and to that extent only, the appeal is granted.

New and material evidence has not been submitted, the claim of entitlement to service connection for a left foot condition diagnosed as pes planus is not reopened, and the appeal is denied.


REMAND

The Board finds that additional development is necessary prior to appellate review of the remaining issues on appeal.

First, regarding the reopened claim for service connection for a low back injury, the Veteran has asserted that he injured his back in September 1988 during a period of ACDUTRA and that his symptoms have continued since that time.  Treatment records associated with the claims file document current degenerative changes in his low back.  However, during a June 2002 VA examination conducted for other musculoskeletal claims, the Veteran reported that a 1993 motor vehicle accident caused a back injury.  He subsequently clarified that the 1993 accident merely aggravated his preexisting symptoms.  Additionally, the Veteran, through his representative, has argued that his current back condition was caused by a service-connected disability.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the claim for service connection for degenerative changes of the left foot, a June 2002 examiner stated that it was as likely as not that the Veteran's left foot bony changes developed as pseudogout, which would not likely be related to active service, but that abnormal weight bearing and altered stride mechanics associated with his right foot and right knee conditions likely aggravated his left foot condition.  However, the 2002 examiner's left foot diagnoses included both advanced degenerative changes of the first metacarpophalangeal joint and hallux valgus, 
and it is not entirely clear to which foot diagnosis he was referring when issuing his opinion.  Additionally, the Veteran was also diagnosed with degenerative changes in the intertarsal joints of his left foot in January 2006, and a subsequent VA examiner issued a negative opinion that addressed hallux valgus but not the degenerative changes.  Based on the foregoing, the Board finds that an additional VA examination would aid in adjudication of the claim.

Additionally, with respect to the foregoing back and left foot claims, as secondary service connection has been raised as a theory of entitlement for both, and as it appears the Veteran has not been provided with VCAA notice of how to establish service connection on a secondary basis, such notice should be provided on remand.

Turning to the issue of whether new and material evidence has been received to reopen a claim for service connection for a left foot condition diagnosed as a bunion, the Veteran has not been provided adequate notice under the VCAA regarding new and material evidence with respect to that particular issue, especially in light of the RO's previous denial of the claim in a February 1981 letter, only.  Accordingly, a remand is necessary so that the Board can assure that issuance of the proper VCAA notice as it applies to that claim has occurred.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the claim for an acquired psychiatric disorder, the Veteran has primarily asserted that he has PTSD as a result of exposure to one or more typhoons during a confirmed 179-day period of temporary duty in the Marshall Islands that began in November 1977.  During a June 2006 psychosocial assessment and employability evaluation, a private psychologist diagnosed the Veteran with chronic, delayed PTSD and stated that the Veteran had "outlined several stressors which would rise to the level as outlined by DSM-IV."  However, the psychologist did not further describe those stressors.  During VA mental health treatment in April 2009, a social worker also discussed several specific in-service stressors described by the Veteran, including exposure to typhoons.  He diagnosed the Veteran with PTSD, depression, and anxiety, but did not indicate to which stressors or other factors he attributed those diagnoses.  Based on the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded an initial VA examination prior to adjudication of the claim.  See McLendon, 20 Vet. App. at 81.

Regarding the claims for increased ratings for bilateral knee and right foot disabilities, the Veteran last received VA examinations in connection with those claims in November 2009 and March 2010, respectively.  The Veteran has since submitted correspondence and treatment record excerpts suggesting that those conditions may have worsened.  As such, the Board finds that additional VA examinations are necessary prior to evaluation of those claims.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Regarding the claim for a TDIU, as that issue is intertwined with the claims on appeal, it is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, the Veteran should be given another opportunity to identify any additional providers who have treated him for back or psychiatric conditions since service, and to complete authorization forms to enable VA to attempt to obtain records from those providers.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant   to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for back or psychiatric conditions since service.  After securing the necessary releases, request any relevant records identified.  

In addition, obtain VA treatment records dating since March 2010.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Send the Veteran VCAA notice concerning how to substantiate a claim for service connection for a low   back disability and left foot degenerative changes on a secondary basis.  In addition, send him VCAA notice,     in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), with respect to his application to reopen a claim of service connection for a left foot condition diagnosed as a bunion previously denied in a February 1981 letter.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to assess the current severity of his service-connected left and right knee disabilities.  The claims file should be reviewed by the examiner.  Any medically indicated tests should be accomplished and the results reported.  All symptomatology associated with the Veteran's left and right knee disabilities should be reported, to include functional impairment.

4.  Schedule the Veteran for a VA foot examination to assess the current severity of his service-connected right foot injury and to obtain a medical opinion regarding whether any left foot degenerative changes diagnosed on examination or during the course of the claim are related to service or a service-connected disability.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  Following review of the claims file, the examiner     should respond to the following:

(a) Please report all symptomatology associated with the Veteran's service-connected right foot injury, to include functional impairment.

(b) For any left foot degenerative changes diagnosed during the examination or during the claim period, is it at least as likely as not (50 percent probability or greater) that those changes arose in service or are otherwise related to service?  Please explain why or why not.

(c) If the Veteran's left foot degenerative changes are    not related to service, is it at least as likely as not (50 percent probability or greater) that they were caused by his service-connected left and right knee disabilities and/or right foot injury, to include any gait disturbance resulting from those disabilities?  Please explain why or why not, specifically addressing the findings of the June 2002 VA examiner regarding pseudogout and   the subsequent progression of bony changes in the Veteran's left foot.

(d) If the Veteran's left foot degenerative changes are not caused by his service-connected left and right knee disabilities and/or right foot injury, is it at least as likely as not that they have been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by one or more of those disabilities, to include any gait disturbance resulting from those disabilities?  Please explain why or why not, specifically addressing the findings of the June 2002 VA examiner regarding pseudogout and the subsequent progression of bony changes in the Veteran's left foot.  If the examiner finds that the Veteran's left foot degenerative changes have been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the degenerative changes.

If the examiner cannot provide the above opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Schedule the Veteran for a VA spine examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current low back disabilities diagnosed on examination.  Following review of the claims file, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any low back disability diagnosed during the examination or during the course of the claim arose in service or is otherwise related to service?  Please explain why or why not, specifically addressing the documented in-service injury to the Veteran's back    in September 1988 and his reports of symptoms that continued thereafter, as well as his June 2002 report of injuring his back in a motor vehicle accident in 1993, which he later stated had only aggravated the injury originally sustained in September 1988.

(b) If the Veteran's low back disability is not related        to service, is it at least as likely as not (50 percent probability or greater) that his low back disability was caused by his service-connected left and right knee disabilities and/or right foot injury, to include any gait disturbance resulting from those disabilities?  Please explain why or why not.

(c) If the Veteran's low back disability is not caused by his service-connected left and right knee disabilities and/or right foot injury, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations  of symptoms) by one or more of those disabilities,     to include any gait disturbance resulting from those disabilities?  Please explain why or why not.  If the examiner finds that the Veteran's low back disability has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the low back disability.

If the examiner cannot provide the above opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g.     lack of sufficient information/evidence, the limits      of medical knowledge, etc.).

6.  Schedule the Veteran for a VA PTSD examination.  The claims file should be reviewed in its entirety.  Following review of the claims file and examination       of the Veteran, the examiner should respond to the following:

(a) Does the Veteran meet the diagnostic criteria for PTSD?  If so, is his PTSD predicated, in whole or in part, upon exposure to typhoons, including Typhoon Mary, while stationed on the Enewetak Atoll, Marshall Islands, for 179 days beginning in November 1977?  Please explain why or why not.

(b) If the Veteran does not meet the diagnostic criteria for PTSD but is found to suffer from other diagnosed psychiatric disorders, either based on examination or based on review of the diagnoses issued during the course of the claim, is it at least as likely as not (50 percent probability or greater) that the diagnosed psychiatric disorder(s) (other than personality disorders) arose in service or are otherwise causally related to the Veteran's period of active duty service?  Please explain why or why not.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought  on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


